PER CURIAM.
Reversed. See G.E.G. v. State, 417 So.2d 975, 977 (Fla.1982) (“[W]e hold that when a defendant is charged with possession of a controlled substance, that substance, if available, must be introduced into evidence” where a defendant objects to its nonintroduction.); Harris v. State, 647 So.2d 206, 208 (Fla. 1st DCA 1994) (holding that a defendant’s mere proximity to a small or trace amount of a controlled substance is not sufficient to establish constructive possession by one of several occupants of a car).
MINER, BENTON, and BROWNING, JJ., CONCUR.